NOONAN, Circuit Judge,
concurring in part and dissenting in part:
This case reflects the uncivil state to which civil litigation sometimes today descends. Aware that their own complaint had been dismissed and that they had filed no amended complaint, the plaintiffs counsel insisted that defendants’ counsel attend a scheduled deposition at a ski resort in Colorado. Now plaintiffs counsel have successfully sought sanctions for their adversaries’ failing to appear. I do not believe we should reward these ungenerous lawyers; nor — although it is a question that could go either way — do I believe that the district court had jurisdiction to enforce its discovery order when the complaint had been dismissed and no amended complaint had been filed.
I concur in reversing the award of additional sanctions for the motion for reconsideration.